DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 8/26/2021.
Allowable Subject Matter
Claims 1-4 and 7-8 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
 one of ordinary skill in the art would not have been motivated to modify the teaching of Sugiyama al. and/or Cheek to further includes, among other things, the specific of a cold plasma generating apparatus comprising the impedance matching adjustment member is configured as a knob-type adjustment member whose outer edge is threaded to the other end of the apparatus housing, the other end of the center conductor is movably contained in the impedance matching adjustment member to be movable in and out of the impedance matching adjustment member, or the other end of the center conductor is threaded to the impedance matching adjustment member, and where the distance between the center conductor and the impedance matching adjustment member relative to the microwave transmission member is greater than one-quarter of the wavelength of the microwaves and less than one half of the wavelength of the microwaves (claim 1), and the specific of a multi-cold plasma array apparatus comprising the power distribution unit including a nascent load that is connected to the power supply through a waveguide and receives initial microwave power from the power supply, a microwave circulator that is provided on the waveguide, receives microwave power from the a power splitter that receives the microwave power, splits the received microwave power in multiple ways, and transmits the same split microwave power to each of the multiple plasma generating apparatuses, and the gas circulation and supply unit comprises a pumping device for pumping a gas and/or gas mixture out of the treatment chamber, a filtering device for filtering the gas pumped out by the pumping device, and a gas adding device that adds the gas filtered by the filtering device and the gas supplied from an external gas supply device and feeds the gases to the cold plasma generating apparatus (claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844